Appeal Dismissed and Memorandum Opinion filed September 28, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00358-CV

                       SHARON CRAWFORD, Appellant

                                         V.
                        TEI HOLDINGS, LLC, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1166680

                          MEMORANDUM OPINION

      This appeal is from a judgment signed May 20, 2021. The clerk’s record was
filed July 20, 2021. No reporter’s record was filed. No brief was filed.

      On August 10, 2021, this court issued an order stating that unless appellant
filed a brief on or before September 9, 2021, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.
                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2